DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/20; 1/29/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended to read, “GTP information relating to the first GTP tunnel; determine an outgoing…” (to include a semi-colon)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo Garvia et al. (U.S. Patent Application Publication No. 2019/0288873) and further in view of Kweon et al. (U.S. Patent Application Publication No. 2019/0356601).

Regarding Claim 1, Camarillo Garvia et al. teaches A method of segment routing (SR) in a mobile core network with a control plane which controls nodes configured to use a General Packet Radio Service (GPRS) 5Tunnel Protocol (GTP) user plane (Camarillo Garvia et al. teaches methods, apparatus, computer-storage media, associated with packet communications including using a segment routing and tunnel exchange in a mobility network (par [0019]); AMF, MME, and SMF performs control plane functionality (par [0020]; FIG. 1A); a segment routing and tunnel exchange provides a GPRS tunnel protocol data plane interface to and from RAN while providing a segment routing interface data plane to and from the core network (par [0026])), the method performed by a tandem node (Camarillo Garvia et al. teaches the segment routing and tunnel exchange that can be a router (par [0040]; FIGS. 1A, 3A)) for a packet data unit (PDU) session (Camarillo Garvia et al. teaches that control plane of the network, an AMF, SMF signals a network node with a downstream segment routing policy to use for downlink packet traffic between the data network and UE (par [0027][0028][0030])), the method comprising: receiving from a first node, an incoming SR packet, having a segment identifier (SID) associated with a first GTP tunnel terminating at the tandem node (Camarillo Garvia et al. teaches that the tunnel packet is sent from the RAN node to the segment routing and tunnel exchange (par [0049][0082]); the RAN node receives the particular packet from the UE and encapsulates the particular packet in a tunnel packet with destination address (e.g., segment identifier) of the assigned uplink segment routing policy on the segment routing and tunnel exchange (par [0049]); the segment routing and tunnel exchange receives a particular IP tunnel packet including a particular packet encapsulated therein and that the particular packet is encapsulated in a particular segment routing packet that includes ordered segment identifiers ; and transmitting an outgoing SR packet to a next node in the mobile core network 10along the user plane (Camarillo Garvia et al. teaches that the particular segment routing packet is steered through the network that includes one or more segment routing enabled network nodes (par [0017]); the segment routing and tunnel exchange encapsulates the particular packet into a segment routing packet with the corresponding segment routing policy, with this segment routing packet being sent on a user plane to a next UPF (par [0050]; FIGS. 1A, 1C, 3B); based on IP address, a corresponding segment routing policy (i.e., one or more segment identifiers) is retrieved from a data structure and added to one or more segment routing headers of the segment routing packet (par [0029])), the outgoing SR packet having a SID associated with a second GTP tunnel beginning with the tandem node (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange in reference point N3 exchanges between tunnel packets and segment routing packets for the uplink direction and for the downlink direction (par [0041]; FIG. 1A); N3 interface includes segment routing data plane that spans segment routing and tunnel exchange and segment routing-enabled user plane function (par [0040]; FIG. 1A); the SR packet is transmitted to UPF (FIGS. 1A, 3A), indicating that SID is associated with N3 interface).  
	Although teaching that the N3 interface spans from RAN node to segment routing and tunnel exchange to SR-enabled user plane function, because it does not explicitly teach N3 interface is a tunnel, Camarillo Garvia et al. does not explicitly teach receiving from a first node, an incoming SR packet, having a segment identifier (SID) associated with a first GTP tunnel terminating at the tandem node; the outgoing SR packet having a SID associated with a second GTP tunnel beginning with the tandem node.  Kweon et al. teaches such limitations. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Camarillo Garvia et al. so that N3 and N9 interfaces are tunnels, as taught by Kweon et al.  The modification would have allowed the system to provide a reliable transmission (see Kweon et al., par [0035]). 

Regarding Claim 2, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 1 and further, the references teach wherein the outgoing SR packet is created by the tandem node based on GTP information previously received by the tandem node for the PDU 15session (Camarillo Garvia et al. teaches the access and mobility function causes different sessions of the UE to use a same segment routing policy by providing a same segment identifier for each of these different tunnel endpoint identifiers (par [0046]); SMF provides the new segment routing and tunnel exchange with the segment routing policy (par [0066]; FIG. 1E)).  

Regarding Claim 3, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 2 and further, the references teach further comprising: converting the incoming SR packet to an incoming GTP packet (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange transforms the segment routing packet into a specific IPv6 tunnel packet, typically by adding respective UDP and GTP headers (par [0035])); determining an outgoing GTP packet based on the GTP information (Camarillo Garvia et al. teaches the segment routing and exchange encapsulates a specific packet in a tunnel packet which is then sent to the RAN (par [0042]; FIG. 1B); the downstream segment routing policy includes an identification of a tunnel endpoint identifier (TEID), typically the same TEID ; and 20converting the outgoing GTP packet to the outgoing SR packet (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange is installed with an uplink segment routing function (par [0042]); the segment routing and tunnel exchange will encapsulate a particular packet received in a tunnel packet into a segment routing packet with a corresponding segment routing policy to traverse the network (par [0042])).  

Regarding Claim 6, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 2 and further, the references teach wherein the GTP information previously received by the tandem node is received from a function in the control plane (Camarillo Garvia et al. teaches the access and mobility function causes different sessions of the UE to use a same segment routing policy by providing a same segment identifier for each of these different tunnel endpoint identifiers (par [0046]); SMF provides the new segment routing and tunnel exchange with the segment routing policy (par [0066]; FIG. 1E)). 
 
Regarding Claim 7, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 2 and further, the references teach wherein the GTP information previously received by the tandem node is received from other mobile network nodes for the PDU session established to use a GTP based user plane (Camarillo Garvia et al. teaches SMF provides the new segment routing and tunnel exchange with the segment routing policy (par [0066]; FIG. 1E)).  

Regarding Claim 10, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 1 and further, the references teach wherein transmitting the outgoing SR packet includes transmitting the outgoing packet over an N9 interface (Camarillo Garvia et al. teaches that the segment routing occurs in N9 interface (FIGS 1A, 3A); Kweon et al. teaches that the packets are transmitted in N9 interface between UPFs (FIG. 4)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 1511, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 10 and further, the references teach wherein receiving the incoming SR packet includes receiving the SR packet on one of an N3 and an N9 interface (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange receives SR packet in N3 interface from UPF (FIG. 1A)).  

Regarding Claim 14, Camarillo Garvia et al. teaches An apparatus (segment routing and tunnel exchange (FIGS. 1A, 3A) for segment routing in a mobile core network with a control plane which controls nodes configured to use a General Packet Radio Service (GPRS) 25Tunnel Protocol (GTP) user plane (Camarillo Garvia et al. teaches methods, apparatus, computer-storage media, associated with packet communications including using a segment routing and tunnel exchange in a mobility network (par [0019]); AMF, MME, and SMF performs control plane functionality (par [0020]; FIG. 1A); a segment routing and tunnel exchange provides a GPRS tunnel protocol data plane interface to and from RAN while providing a segment routing interface data plane to and from the core network (par [0026])) comprising: at least one Segment Routing (SR) module (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange transforms tunnel packets received from the RAN into segment routing packets sent to the core network (par [0026]), indicating that SR module to perform such a functionality); and at least one GTP processing module (Camarillo Garvia et al. teaches that the ; wherein the apparatus is configured to: receive an incoming SR packet from a first node associated with a first GTP tunnel (Camarillo Garvia et al. teaches that the tunnel packet is sent from the RAN node to the segment routing and tunnel exchange (par [0049][0082]); the RAN node receives the particular packet from the UE and encapsulates the particular packet in a tunnel packet with destination address (e.g., segment identifier) of the assigned uplink segment routing policy on the segment routing and tunnel exchange (par [0049]); the segment routing and tunnel exchange receives a particular IP tunnel packet including a particular packet encapsulated therein and that the particular packet is encapsulated in a particular segment routing packet that includes ordered segment identifiers (par [0017]), indicating that the segment routing and tunnel exchanges receives an SR packet when it receives the tunnel packet from RAN node; the segment routing and tunnel exchange provides GPRS tunneling protocol (GTP) data plane interface to and from the RAN (par [0026]), indicating a first GTP tunnel terminating at the segment routing and tunnel exchange); and transmit an outgoing SR packet to a second node associated with a second GTP tunnel (Camarillo Garvia et al. teaches that the particular segment routing packet is steered through the network that includes one or more segment routing enabled network nodes (par [0017]); the segment routing and tunnel exchange encapsulates the particular packet into a segment routing packet with the corresponding segment routing policy, with this segment routing packet being sent on a user plane to a next UPF (par [0050]; FIGS. 1A, 1C, 3B); based on IP address, a corresponding segment routing policy (i.e., one or more segment identifiers) is retrieved from a data structure and added to one or more segment routing headers of the segment routing packet (par [0029]); the segment routing and tunnel exchange in reference point N3 exchanges between tunnel packets and segment routing packets for the uplink direction and for the downlink direction (par [0041]; .  
Although teaching that the N3 interface spans from RAN node to segment routing and tunnel exchange to SR-enabled user plane function, because it does not explicitly teach N3 interface is a tunnel, Camarillo Garvia et al. does not explicitly teach receive an incoming SR packet from a first node associated with a first GTP tunnel; and transmit an outgoing SR packet to a second node associated with a second GTP tunnel.  Kweon et al. teaches such limitations. 
	Kweon et al. is directed to method and apparatus for redundant transmission for ultra-reliable services in 5G wireless network system.  More specifically, Kweon et al. teaches that two tunnels N3 and N9 are established between the RAN and the UPF (par [0038]; FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Camarillo Garvia et al. so that N3 and N9 interfaces are tunnels, as taught by Kweon et al.  The modification would have allowed the system to provide a reliable transmission (see Kweon et al., par [0035]). 

Regarding Claim 15, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The apparatus of claim 14, and further, the references teach wherein the at least one SR module and the at least one 5GTP processing module are one unified module (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange includes a processor (par [0072]; FIG. 2B)). 

Regarding Claim 16, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The apparatus of claim 14 and further, the references teach further configured to: encode GTP information relating to the first GTP tunnel into a segment identifier (SID) of the incoming SR packet (Camarillo Garvia et al. teaches that the RAN encapsulates the particular packet into an IPv6 tunnel packet, ; and 10instruct the first node to send the incoming SR packet with the SID (Camarillo Garvia et al. teaches that the IPv6 address of the segment routing tunnel exchange is used by the RAN node to identify a tunnel to use for particular traffic (par [0027]), indicating such is disseminated, thus instructed).  

Claims 4-5, 9, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo Garvia et al. (U.S. Patent Application Publication No. 2019/0288873), Kweon et al. (U.S. Patent Application Publication No. 2019/0356601), and further in view of Gage (U.S. Patent Application Publication No. 2017/0237656).

Regarding Claim 4, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 3 and further, the references teach wherein converting the outgoing GTP packet to the outgoing SR packet comprises removing GTP related headers and inserting an SR header (Camarillo Garvia et al. teaches that based on the IPv6 destination address of a received tunnel packet, the segment routing and tunnel exchange operates according to a segment routing function to transform the tunnel packet into a segment routing packet (par [0029]); the segment routing and tunnel exchange adds one or more segment identifiers to one or more segment routing headers (par [0029])).  
	Although teaching that the transforming the tunnel packet into a segment routing packet, the combined teachings of references do not explicitly teach wherein converting the outgoing GTP packet to the outgoing SR packet comprises removing GTP related headers and inserting an SR header.  Gage teaches such a limitation. 
	Gage is directed to method and apparatus for service function forwarding in a service domain.  More specifically, Gage teaches that for an incoming SFH-encapsulated packet, the service node is configured to remove the transport tunnel packet header before forwarding the original data packet to a service function (par [0051]; FIG. 4).  Further, Gage teaches that a segment routing extension header is inserted after the outer service function header (SFH) packet header to contain the list of path segments to be followed by the packets in the flow (par [0067]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Camarillo Garvia et al. and Kweon et al. so that the converting the outgoing GTP packet to the outgoing SR packet comprises removing GTP related headers and inserting an SR header, as taught by Gage.  The modification would have allowed the system to forward packet along a service function path using an IP tunneling (see Gage, par [0031]). 

Regarding Claim 255, the combined teachings of Camarillo Garvia et al., Kweon et al., and Gage teach The method of claim 4 and further, the references teach wherein inserting the SR header includes inserting a segment ID (SID) for the next node (Camarillo Garvia et al. teaches that the segment identifiers identifies both the location of the node hosting the function and the function itself (par [0025]); segment routing and tunnel exchange is installed with uplink segment routing function to encapsulate a particular packet received in a tunnel packet in a segment routing packet with a corresponding segment routing policy (FIG. 1B); segment routing policy is segment identifiers (par [0029])).  

Regarding Claim 9, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 3, however, although teaching SID, incoming SR packet, stored GTP information, and transforming the received SR packet into the tunnel packet (see Camarillo Garvia et al., par [0035]), the references do not explicitly teach wherein the converting the incoming SR packet to an incoming GTP packet comprises replacing the SID of the incoming SR packet with 10stored GTP information relating to the first GTP tunnel.  Gage teaches such a limitation. 
Gage is directed to method and apparatus for service function forwarding in a service domain.  More specifically, Gage teaches that IP transport tunnel packet, inside the service domain and traversing the service function path, is replaced by a packet according to another protocol (par [0038]).  Gage further teaches that processing of a packet includes replacing a portion of the packet such as its header in accordance with a predetermined data processing routine (par [0037]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Camarillo Garvia et al. and Kweon et al. so that the converting the incoming SR packet to an incoming GTP packet comprises replacing the SID of the incoming SR packet with stored GTP information relating to the first GTP tunnel, as taught by Gage.  The modification would have allowed the system to forward packet along a service function path using an IP tunneling (see Gage, par [0031]). 

Regarding Claim 12, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 1 however, the references do not explicitly teach wherein the next node is a virtualized function.  Gage teaches such a limitation. 
	Gage is directed to method and apparatus for service function forwarding in a service domain.  More specifically, Gage teaches that virtual functions operate as service function forwarders are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Camarillo Garvia et al. and Kweon et al. so that the next node is a virtualized function, as taught by Gage.  The modification would have allowed the system to forward packet along a service function path without requiring specialized equipment (see Gage, par [0006]). 

Regarding Claim 2013, the combined teachings of Camarillo Garvia et al., Kweon et al., Gage teach The method of claim 12 and further, the references teach wherein the virtualized function is instantiated on a physical network element carrying out the method (Gage teaches that generic computer hardware platforms may be used to provide one or more virtual computing machines (par [0141]); service function can be instantiated upon a physical network element (par [0003])).  The motivation to combine these references is the same as that of claim 12. 

Regarding Claim 17, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The apparatus of claim 14 and further, the references teach further configured to: send instructions to the first node to send the incoming SR packet (Camarillo Garvia et al. teaches that the IPv6 address of the segment routing tunnel exchange is used by the RAN node to identify a tunnel to use for particular traffic (par [0027]), indicating such is disseminated, thus instructed); convert the incoming SR packet to an incoming GTP packet by replacing a 15segment identifier (SID) associated with the incoming SR packet with stored GTP information relating to the first GTP tunnel (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange transforms the segment routing packet into a specific IPv6 tunnel packet, typically by adding respective UDP and GTP headers (par [0035])); determine an outgoing GTP packet based on stored GTP information relating to the second GTP tunnel (Camarillo Garvia et al. teaches the segment routing and exchange encapsulates a specific packet in a tunnel packet which is then sent to the RAN (par [0042]; FIG. 1B); the downstream segment routing policy includes an identification of a tunnel endpoint identifier (TEID), typically the same TEID used for corresponding uplink traffic, and an address of the RAN node (par [0031]); the segment routing and tunnel exchange operates according to a segment routing function to transform the segment routing packet into a specific IPv6 tunnel packet, by adding respective UDP and GTP headers (par [0035])); and convert the outgoing GTP packet to the outgoing SR packet (Camarillo Garvia et al. teaches that the segment routing and tunnel exchange is installed with an uplink segment routing function (par [0042]); the segment routing and tunnel exchange will encapsulate a particular packet received in a tunnel packet into a segment routing packet with a corresponding segment routing policy to traverse the network (par [0042])).  
	Although teaching that the incoming SR packet is converted to an incoming GTP packet, the combined teachings of references do not explicitly teach convert the incoming SR packet to an incoming GTP packet by replacing a 15segment identifier (SID) associated with the incoming SR packet with stored GTP information relating to the first GTP tunnel.  Gage teaches such a limitation. 
Gage is directed to method and apparatus for service function forwarding in a service domain.  More specifically, Gage teaches that IP transport tunnel packet, inside the service domain and traversing the service function path, is replaced by a packet according to another protocol (par [0038]).  Gage further teaches that processing of a packet includes replacing a portion of the packet such as its header in accordance with a predetermined data processing routine (par [0037]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Camarillo Garvia et al. and Kweon et al. so that the converting the incoming SR packet to an incoming GTP packet comprises replacing the SID of 

Regarding Claims 18-19, Claims 18-19 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 12-13.   Therefore, claims 18-19 are also rejected for similar reasons set forth in claims 12-13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Camarillo Garvia et al. (U.S. Patent Application Publication No. 2019/0288873), Kweon et al. (U.S. Patent Application Publication No. 2019/0356601), and further in view of Lindem, III et al. (U.S. Patent Application Publication No. 2016/0218961).

Regarding Claim 58, the combined teachings of Camarillo Garvia et al. and Kweon et al. teach The method of claim 7, however, the references do not explicitly teach wherein the other mobile network nodes are end points for the PDU session.  Lindem, III et al. teaches such a limitation. 
	Lindem, III et al. is directed to capability aware routing.  More specifically, Lindem, III et al. teaches that the head end node signals to the tail end node, and any intermediate nodes, information to be used in implementing the tunnel, such as label information (par [0054]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Camarillo Garvia et al. and Kweon et al. so that the other mobile network nodes are end points for the PDU session, as taught by Lindem, III et al..  The modification would have allowed the system to automatic determine and update tunnel information (see Lindem, III et al., par [0043][0044]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414